Moyer, C.J.
This affidavit of disqualification filed by James E. Burns, counsel for the plaintiff, seeks the disqualification of Judge James P. Celebrezze from further proceedings regarding the above-captioned, case, Daniel Dzina v. Nancy Dzina.
In support of his claim of disqualification, affiant states that opposing counsel previously served as chair or treasurer of Judge Celebrezze’s campaign committee. He asserts that this relationship has caused Judge Celebrezze to demonstrate bias in favor of the defendant and cites several rulings issued by the judge that are adverse to his client’s interests. Previously, I have held that an attorney’s prior participation in a judge’s campaign committee is not grounds for disqualification of the judge from cases involving that attorney. See In re Disqualification of Maloney (2000), 91 Ohio St.3d 1204, 741 N.E.2d 133 (attorney was a member of a judge’s campaign committee), and In re Disqualification of Ney (1995), 74 Ohio St.3d 1271, 657 N.E.2d 1367 (counsel personally solicited contributions on behalf of the judge’s campaign committee in the preceding election). See, also, Board of Commissioners on Grievances and Discipline Advisory Op. No. 92-9. Given the fact that defense counsel’s involvement in Judge Celebrezze’s campaign occurred twenty-three years ago, I cannot conclude that the relationship cited by affiant requires the judge’s disqualification.
*1232The balance of affiant’s claims relate to adverse legal rulings made by Judge Celebrezze. These rulings are subject to review on appeal and do not demonstrate bias or prejudice that warrants the judge’s disqualification. In re Disqualification of Murphy (1988), 36 Ohio St.3d 605, 522 N.E.2d 459.
For these reasons, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Celebrezze.